*1067Appeal from an order of the Family Court, Onondaga County (Robert J. Rossi, J.), entered April 6, 2004 in a proceeding pursuant to Family Court Act article 4. The order granted respondent’s objections to the order of the Support Magistrate and dismissed the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent’s son was adjudicated a juvenile delinquent and placed in the care and custody of petitioner from May 16, 2002 until January 14, 2003. Petitioner filed a petition on April 3, 2003 seeking reimbursement for expenditures in connection with that court-ordered placement. In granting respondent’s objections to the order of the Support Magistrate, Family Court properly determined that petitioner was not entitled to reimbursement from respondent for expenditures made on behalf of respondent’s son prior to the date on which the petition was filed inasmuch as the child was no longer in receipt of public assistance when the petition was filed (see Family Ct Act § 449 [2]; see generally Matter of Albany County Dept. of Social Servs. v Novak, 217 AD2d 739, 740 [1995]; Matter of Toft v Frisbie, 122 AD2d 456, 458 [1986]; Matter ofHackett v Haynes, 70 AD2d 1051, 1052 [1979]; cf. Matter of Dutchess County Dept. of Social Servs. [Deborah L.\, NYLJ, Jan. 12, 1999, at 30, col 6). We note that, pursuant to the express terms of Family Court Act § 234 (a) and (b), petitioner may seek support for a child placed in petitioner’s care. We further note, however, that the statute does not permit petitioner to seek support when petitioner is no longer expending funds for the child’s care. Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Lawton, JJ.